Citation Nr: 1447255	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-37 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for multiple sclerosis (MS) with right lower extremity weakness, in excess of 20 percent for the period from September 13, 2005 to December 19, 2005, and in excess of 40 percent for the period from December 19, 2005.

2.  Entitlement to a higher initial disability rating for MS with left lower extremity weakness in excess of 20 percent for the period from September 13, 2005 to December 19, 2005, and in excess of 40 percent for the period from December 19, 2005.

3.  Entitlement to a higher initial disability rating for MS with right upper extremity weakness, in excess of 10 percent for the period from September 13, 2005 to December 19, 2005, and in excess of 20 percent for the period from December 19, 2005.

4.  Entitlement to a higher initial disability rating for MS with left upper extremity weakness, in excess of 10 percent for the period from September 13, 2005 to December 19, 2005, and in excess of 20 percent for the period from December 19, 2005.

5.  Entitlement to a combined 100 percent disability rating for MS-related service-connected disabilities.


REPRESENTATION

Appellant represented by:	Spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Following a February 2009 Board decision granting service connection for MS, the RO assigned the disability ratings and effective dates listed on the title page, and upon which this appeal is based.

The Veteran was scheduled for a Board hearing before a Veterans Law Judge at the RO in Winston-Salem, North Carolina (a Travel Board hearing) in July 2014; however, the request was withdrawn in a July 2014 VA Form 21-4138 dated and signed by the Veteran.  The Board notes that a hearing withdrawal request was also received from Disabled American Veterans of America (DAV) in July 2014.  The Veteran's representative was previously listed as DAV, per an April 2003 VA Form 21-22.  Also of record is a VA Form 21-22a, dated February 2004, appointing the Veteran's spouse as the representative.  The more recent February 2004 VA Form 21-22a revoked the previous appointment of representation and as such, the Veteran's current representative is her spouse.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran notified the Board, in writing, of her intent to withdraw the appeals for a higher initial disability rating for MS with right lower extremity weakness; a higher initial disability rating for MS with left lower extremity weakness; a higher initial disability rating for MS with right upper extremity weakness; a higher initial disability rating for MS with left upper extremity weakness; and a combined 100 percent disability rating for MS-related service-connected disabilities.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met regarding the appeals for a higher initial disability rating for MS with right lower extremity weakness; a higher initial disability rating for MS with left lower extremity weakness; a higher initial disability rating for MS with right upper extremity weakness; a higher initial disability rating for MS with left upper extremity weakness; and a combined 100 percent disability rating for MS-related service-connected disabilities.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of the Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in September 2014 and before a final decision was promulgated by the Board, the Veteran notified the Board, in writing, that she wished to withdraw all of her appeals related to MS.  The Veteran indicated that she is "content" with her rating.  The Veteran is currently in receipt of a total disability rating based on individual unemployability, which became effective December 19, 2005. 

In previous statements to the Board, the Veteran explained that the appeals for increased ratings were intended to reach a combined disability rating of 100 percent.  See May 2010 letter, items 3-5; March 2010 letter, item 7.  Throughout the appeal period, the Veteran has made no contentions regarding the severity of the upper extremities and has instead focused on worsening MS symptoms in the feet to reach a higher disability rating for the lower extremities.  See id., items 2 and 6.  The Veteran has specifically stated that, while rated at a combined disability rating of 90 percent for the period from May 7, 2009, she is seeking an additional 10 percent rating in order to reach a combined disability rating of 100 percent that reflects consideration of MS symptoms in the feet.  See id.  The Veteran indicated that she is seeking a combined disability rating of 100 percent to gain current access and privileges related to commissary, exchange, and health insurance.  See id., item 7; May 2010 letter, items 4-5.  

Prior to requesting a withdrawal of the appeals, the Veteran believed that the feet were not considered in the disability ratings assigned to the lower extremities.  See September 2014 letter, item 2.  The August 2010 statement of the case reflects that the feet were considered by the RO when rating the right and left lower extremity, including when assigning the maximum 40 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2014) for the period from September 19, 2005, for both the right and left lower extremity.  The Veteran's September 2014 letter acknowledges review of a rating decision that addressed the feet when assigning disability ratings to the left and right lower extremities.  While the Veteran has not fully explained what added benefits would accrue from a combined 100 percent disability rating with regard to health insurance and commissary access, it is clear that the purpose of the appeals is to gain additional disability "percentage points" based on the feet in order to gain current advantages rather than retroactive disability compensation.  As noted above, however, the feet have been considered when rating the left and right lower extremities, and both the left and right lower extremities are assigned the maximum disability rating under Diagnostic Code 8521.  38 C.F.R. § 4.124a.

As the Veteran's September 2014 withdrawal letter indicates that the intent of her appeals was to achieve a 100 percent combined disability rating for the service-connected disabilities related to MS, and the Veteran acknowledged that she is currently rated at 100 percent based on individual unemployability and "content" with her rating, the Board finds that there remain no questions of fact or law for appellate consideration.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeals for higher initial disability ratings for a higher initial disability rating for MS with right lower extremity weakness; a higher initial disability rating for MS with left lower extremity weakness; a higher initial 

disability rating for MS with right upper extremity weakness; a higher initial disability rating for MS with left upper extremity weakness; and a combined 100 percent disability rating for MS-related service-connected disabilities.  38 C.F.R. § 20.204.


ORDER

The appeal for a higher initial disability rating for multiple sclerosis (MS) with right lower extremity weakness, in excess of 20 percent for the period from September 13, 2005 to December 19, 2005, and in excess of 40 percent for the period from December 19, 2005, is dismissed.

The appeal for a higher initial disability rating for MS with left lower extremity weakness in excess of 20 percent for the period from September 13, 2005 to December 19, 2005, and in excess of 40 percent for the period from December 19, 2005, is dismissed.

The appeal for a higher initial disability rating for MS with right upper extremity weakness, in excess of 10 percent for the period from September 13, 2005 to December 19, 2005, and in excess of 20 percent for the period from December 19, 2005, is dismissed.

The appeal for a higher initial disability rating for MS with left upper extremity weakness, in excess of 10 percent for the period from September 13, 2005 to December 19, 2005, and in excess of 20 percent for the period from December 19, 2005, is dismissed.

The appeal for a combined 100 percent disability rating for MS-related service-connected disabilities is dismissed.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


